CLOPTON, J.
This 'cause was submitted December 18, 1890. Appellant subsequently moved to set aside the submission, in order to allow him an opportunity to move to correct the bill of exceptions. We will not pass upon the sufficiency óf the showing to set aside the submission for the purpose mentioned. If the bill of exceptions were corrected, by striking out the portions which appellant insists are improperly inserted, and incorporating in lieu thereof the evidence as he states it was given on the trial, it is evident that the testimony, which would be shown by the bill of exceptions as thus corrected, would be of such character as to dis-entitle appellant to the general affirmative charge, the refusal to give which is the only error complained of. Setting aside the submission, and correcting the bill of exceptions, would not avail a reversal of the judgment.
The motion is overruled, and judgment affirmed.